COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                '

                                                '              No. 08-16-00115-CR
 IN RE: WILLIAM BROWDER,
                                                '        AN ORIGINAL PROCEEDING
                                Relator.
                                                '                IN MANDAMUS
                                                '

                                  MEMORANDUM OPINION

          Relator, William Browder, has filed a mandamus petition asking that we order the 109th

District Court of Andrews County, Texas, to provide him with a copy of the written findings

made in connection with writs of habeas corpus filed in 1991 and 2014. We deny mandamus

relief.

          To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). Based on the

record before us, we conclude that Relator has failed to establish that he is entitled to mandamus

relief.

August 17, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)